NATIONWIDE MUTUAL FUNDS Nationwide Portfolio Completion Fund Supplement dated June 23, 2015 to the Summary Prospectus dated March 1, 2015 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Summary Prospectus. Effective on or about June 30, 2015 (the “Effective Date”), the Nationwide Portfolio Completion Fund (the “Fund”) will no longer invest in Treasury Inflation-Protected Securities as a principal investment strategy. Between now and the Effective Date, the Fund’s subadviser will liquidate the Treasury Inflation-Protected Securities sleeve and reallocate the sleeve’s assets among the Fund’s six remaining asset class sleeves. However, the Fund’s target allocation ranges among its six remaining asset class sleeves will remain the same. Accordingly, as of the Effective Date, all references in the Summary Prospectus to Treasury Inflation-Protected Securities as a principal investment strategy and the discussion of inflation-protected bonds risk on page 4 are deleted from the Summary Prospectus. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
